 E. BRYAN WILSON
 Acting United States Attorney

 JAMES KLUGMAN
 Assistant U.S. Attorney
 Federal Building & U.S. Courthouse
 222 West Seventh Avenue, #9, Room 253
 Anchorage, AK 99513-7567
 Phone: (907) 271-5071
 Fax: (907) 271-1500
 Email: james.klugman@usdoj.gov

 Attorneys for Plaintiff

                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,

                      Plaintiff,

        vs.                                      No. 3:20-cr-00100-SLG-MMS
 CORNELIUS AARON PETTUS, Jr.

                      Defendant.


 MOTION TO ACCEPT LATE-FILED RESPONSE TO MOTION IN LIMINE
                       (UNOPPOSED)

       The government filed a notice of its intent to introduce evidence of the defendant’s

prior bad acts, as required by Fed. R. Evid. 404(b)(3). ECF No. 26. Defendant Cornelius

Aaron Pettus, Jr., filed a motion in limine asking to exclude that evidence. ECF No. 27.

       Although this motion was filed significantly in advance of trial, the government’s

intent was to file a response with its other trial filings (i.e. its trial brief, proposed jury

instructions, proposed voir dire, and its own motions in limine), once it appeared that the




      Case 3:20-cr-00100-SLG-MMS Document 32 Filed 08/31/21 Page 1 of 3
case was going to in fact proceed to trial. Because the government did not respond by the

standard pretrial motions deadline, the court deemed the motion conceded and granted it.

       The government apologizes for misconstruing the court’s intended procedure and

for failing to seek clarification for its intended course of action. The government

respectfully asks that, notwithstanding this error, the court accept the attached response in

opposition and consider the question on the merits—or, in the alternative, to deem the

attached motion the “application … made outside the presence of the jury” contemplated

in the court’s order. ECF No. 31 at 2.

       Through counsel, the defendant indicates that he does not oppose the court’s

consideration of the merits of this issue (although he of course continues to believe that his

substantive motion should be granted).



RESPECTFULLY SUBMITTED August 31, 2021 at Anchorage, Alaska.

                                           E. BRYAN WILSON
                                           Acting United States Attorney

                                           /s James Klugman
                                           JAMES KLUGMAN
                                           Assistant United States Attorney
                                           United States of America




U.S. v. Pettus
3:20-cr-00100-SLG-MMS
                                         Page 2 of 3
      Case 3:20-cr-00100-SLG-MMS Document 32 Filed 08/31/21 Page 2 of 3
CERTIFICATE OF SERVICE

I hereby certify that on August 31, 2021
a true and correct copy of the foregoing
was served electronically on:

Clinton M. Campion

/s James Klugman
Office of the U.S. Attorney




U.S. v. Pettus
3:20-cr-00100-SLG-MMS
                                       Page 3 of 3
      Case 3:20-cr-00100-SLG-MMS Document 32 Filed 08/31/21 Page 3 of 3
